Bigelow, C. J.
The creditor, under the provisions in St. 1857, c. 141, § 29, was legally liable for the fees of the magistrate. There was evidence to show that the plaintiff was employed to render the services for which he now seeks compensation by the duly authorized agent of the defendant. The right given to the magistrate to demand payment of his fees in advance does not exclude him from a remedy to recover them if he renders the services at the request of the creditor without exacting prepayment.
The alleged defect in the recognizance is wholly immaterial in this action. The defendant suffered no loss or inj'ury in consequence of the supposed defect. The debtor appeared, submitted to an examination, and was allowed to take the oath, which entitled him to a discharge. The defendant has therefore had the full benefit of the services rendered by the plaintiff.

Exceptions sustained